Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Adyin Harston (Reg. 65,249) on 9/6/2022.
3.        The application has been amended as followings:

Claim 1, line 6, amend” to the outside” to --to outside--
Claim 1, line 18, amend “exposed to the inside of the manhole” to --exposed to the inside of the manhole through the opening--
Claim 5, line 19, amend” to the outside” to --to outside--
Claim 5, line 31, amend “exposed to the inside of the manhole” to --exposed to the inside of the manhole through the opening—
Claim 9 (cancelled)

Allowable Subject Matter
5. 	Claims 1, 3-8, 10-11 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	 
With regard to claim 1 and claim 5, Kim (KR20100042179A) teaches a manhole cover (e.g., 100, Fig. 1) comprising:
a cover body (e.g., 101, Fig. 1);
an electronic circuit including at least one sensor ( e.g., 112, Fig. 2) configured to sense information inside a manhole and at least one communication circuit ( e.g., 114, Fig. 2) configured to transmit information which is obtained through the sensing unit to the outside ( see page 8 of translation, last para,  And a communication module 114a and an antenna 114b for performing modulation and demodulation for transmitting the detection result from the sensor unit 112 to the outside using wireless communication.) , and embedded in the cover body( see page 7 of translation, para 2); a battery (e.g., 124, Fig. 3) providing driving power to the electronic circuit ( see page 6 of translation, 124 serves for operation power). 
	Shin ( KR20140091362A) teaches a wireless power reception antenna ( e.g., 60, Fig. 1) embedded in the cover body (Fig. 7 of Kim teaches the battery 124 insides the power supply 120 embedded in the cover body 101, Fig. 1 of Shin teaches the antenna 60 is on top of battery 10, the combination of Kim and Shin teaches the antenna 60 embedded in the cover body)  to receive wireless power supplied from the outside ([0033] 60 receives the power from outsides) and provide the wireless power to the battery( e.g., 10, Fig. 1).
	Yoon (KR20130057696A)teaches an accommodation part ( e.g., 35, Fig. 3) having a predetermined area formed through the cover body ( e.g., 30, Fig. 3); a case (e.g., 20, Fig. 2, Fig. 3); and an opening ( open at 13, Fig. 2) formed through the case, wherein the electronic circuit ( e.g., 24, Fig. 2), the battery ( e.g., 23, Fig. 2), and the wireless power reception antenna ( shin teaches the wireless power reception antenna is on the top of battery) are disposed inside the case, 
	However, the prior art of records does not teach or suggest the case formed of a nonconductive material and inserted into and disposed in the accommodation part wherein the at least one sensor is exposed to the inside of the manhole through the opening of the case while the electronic circuit the battery and the wireless power reception antenna are disposed inside the case in combination with other limitation of the claim.
	Regarding to Claims 3-4, 6-8, 10-11, they depend on claims 1 or 5 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Quist  (US7598858B2)   teaches about  an apparatus for monitoring environmental parameters within an enclosure includes a power source; a communication device electrically connected to the power source and attachable to a cover of the enclosure; and a sensor suspended away from the cover of the enclosure.                                                                                                                                                                             Kafry (US20090201123A1 ) teaches about Sensor network for liquid drainage systems
Drake (US20090303039A1) teaches a remote sensing system and method for instrumenting the entries to manhole enclosures, in order to provide a platform and means for sensing environmental parameters within and around the enclosures and wirelessly transmitting those parameters to a distant site
Woong (KR100630639B1) teaches the sensor is outside a sensor interface.
Koo (US20170359094A1) The present invention relates to a wireless communication device inside a manhole, comprising: a communication terminal installed inside a manhole; and an antenna extension cable connected to the communication terminal,


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836